DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-29 of U.S. Application No. 16/304,003 filed on 11/21/2018 have been examined.
The amendment filed on 02/14/2022 has been entered and fully considered.
Claims 1-3 and 24-25 have been amended.
Claim 23 has been canceled.
Claims 1-5, 8, 12-22, and 24-29 are pending in Instant Application.

Response to Arguments
In regards to the specification objection: Applicant’s amendments and/or arguments with respect to the specification have been fully considered and are persuasive. The previous specification objections has been withdrawn.
In regards to the claim objections: Applicant’s amendments and/or arguments with respect to claims 1 and 23 have been fully considered and are persuasive. The previous claim objections to claims 1 and 23 have been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and/or arguments with respect to claim 24 
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s amendments and arguments with respect to claims 1-5, 8, and 12-29 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (b) to claims 1-5, 8, and 12-29 have been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (d): Applicant’s amendments and arguments with respect to claim 25 has been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (d) to claim 25 has been withdrawn.

Allowable Subject Matter
Claims 1-5, 8, 12-22, and 24-29 are allowed over the prior art of record.
The closest prior art of record is Pellegrinetti et al. [USPGPub 2013/0072076], hereinafter referred to as Pellegrinetti.
Pellegrinetti discloses a method for performing a sideway displacement of a marine vessel, said marine vessel comprising a first and a second propulsion unit, a first and a second rudder respectively associated with said first and said second propulsion units, and a bow thruster, said first and said second propulsion units, said first and said second rudders and said bow thruster being operable via a single driver interface, 		said method comprises via said single driver interface; 	operating said first and said second propulsion units and said bow thruster so as to provide a total thrust and setting said rudder angles of said first and said second 
As per claims 1, 24, and 25, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious whereby said method is performed at a first level of thrust, and at a second level of thrust, whereby said first level of thrust is a low speed displacement and said second level of thrust is a high speed displacement, whereby at said first level of thrust, said rudder angles of said first and said second rudders are set to 0°, whereby at said second level of thrust, said rudder angles of said first and said second rudders are set parallel, and to a rudder angle of 5-20° port or starboard, whereby at said second level of thrust, said bow thruster is set to at least 75 % of its maximum thrust.
Claims 2-5, 8, 12-22 depend from claim 1 and claims 26-29 depend from claim 25 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662